976 F.2d 46
298 U.S.App.D.C. 98
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Ricky HAYS, Petitioner,v.FEDERAL MINE SAFETY & HEALTH REVIEW COMMISSION and Leeco,Inc., Respondents.
No. 91-1276.
United States Court of Appeals, District of Columbia Circuit.
Aug. 26, 1992.

Before WALD, STEPHEN F. WILLIAMS and RANDOLPH, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of petitioner's Motion to Dismiss as Settled, filed August 3, 1992, it is


2
ORDERED, by the Court, that this case is dismissed.


3
The Clerk is directed to transmit a certified copy of this order to respondent, in lieu of a formal mandate.